UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. COUNTERPOINT SELECT FUND Annual Report For the Year Ended June 30, 2010 COUNTERPOINT SELECT FUND (CPFSX) Review and Outlook For the Period Ending June 30, 2010 Dear fellow investors and friends: As we close the fiscal year ending June 30, 2010, it is with mixed feelings that we announce our intention to close The Counterpoint Select Fund as of the end of August, 2010. Our decision stems from our desire to focus on building our private client wealth management business. We came to realize that building and managing a public mutual Fund, although providing some complimentary benefits to our private client portfolio management efforts, would only become more challenging and time consuming going forward. Counterpoint Select Fund Performance As of June 30, 2010 Since Inception 3 Years (11/30/06) Quarter YTD 1 Year (Annualized) (Annualized) Counterpoint Select Fund -16.61% -13.73% -3.33% -8.69% -5.41% S&P 500® Index -11.43% -6.65% 14.43% -9.81% -6.19% Net Expense Ratio: * 1.21% (with Expense Cap) Gross Expense Ratio: 3.35% (w/o Expense Cap) Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-866-544-2737. The Fund imposes a 2% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. *
